Citation Nr: 0302479	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  02-02 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a heart disorder, 
coronary artery disease, status post myocardial infarction 
and coronary artery bypass grafting, claimed as secondary to 
service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from November 1971 to November 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim of 
entitlement to service connection for a heart disorder.  The 
veteran timely disagreed in July 2001.  After a statement of 
the case was issued in March 2002, the veteran submitted a 
substantive appeal that same month.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
on appeal has been obtained.

2.  The veteran's hypertension began during his active 
military service.

3.  The evidence as a whole warrants a conclusion, resolving 
reasonable doubt in the veteran's favor, that the service-
connected hypertension caused his current cardiac disorder, 
coronary artery disease, status post myocardial infarction 
and coronary artery bypass grafting.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
veteran's current cardiac disorder, coronary artery disease, 
status post myocardial infarction and coronary artery bypass 
grafting, is proximately due to or the result of his service-
connected hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a current cardiovascular 
disorder which is secondary to or aggravated by his service-
connected hypertension.  The law provides that service 
connection may be granted for disability resulting from 
disease or injury that was incurred in or aggravated by a 
veteran's active service, or service connection may be 
granted for diseases defined as chronic, to include 
cardiovascular-renal disease, and manifested, generally to a 
degree of 10 percent or more, within a specified presumptive 
period after separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.

A veteran is also entitled to service connection for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be granted for the 
degree to which a non-service-connected disorder is 
aggravated by a service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995).

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claims before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The veteran was initially informed, by a statement of the 
case (SOC) issued in February 2002, of the regulations 
implementing the VCAA, and the duties of VA to the veteran 
under that act.  As the decision herein is favorable to the 
veteran, the Board finds that no further action or 
notification under the VCAA is required, as such action or 
notification would not result in a more favorable 
determination for the veteran.

Facts and Analysis

The veteran's service medical records reflect that, on 
induction examination conducted in November 1971, his blood 
pressure was 128/80 and he weighed 148 pounds.  On service 
separation examination conducted in July 1973, his blood 
pressure was 140/100 and his weight was 152 pounds.  At that 
time, the veteran was advised to have his blood pressure 
checked daily for three days.  The results of those blood 
pressure checks are not associated with the record.  The 
veteran has stated he was treated in service for his blood 
pressure, while stationed in Germany.  Such records are not 
associated with the claims file.

Post-service clinical records disclosed that the veteran was 
treated for hypertension soon after his service discharge.  
His blood pressures at the time of VA examination in December 
1976 were 160/100, 150/100, and 180/110.  Service connection 
for hypertension was awarded by a rating decision issued in 
January 1977.  A 10 percent evaluation was assigned.  It was 
noted that the remainder of the cardiovascular examination 
was within normal limits.  The veteran was taking medications 
to control blood pressure.  

The veteran's diastolic blood pressures on examination in 
April 1979, at the age of 26, were predominantly 110 or 
above.  The veteran was taking several medications to control 
his blood pressure.  The veteran's evaluation for 
hypertension was increased to 20 percent.  

At the time of outpatient VA examination in April 1980, the 
veteran had sinus tachycardia and severe hypertension, 
despite use of medications for control of blood pressure.  
Heart enlargement was diagnosed on VA examination.  His blood 
pressure was 200/160 sitting and 190/135 recumbent.  
Electrocardiogram (EKG) examination disclosed no abnormality.  
A 40 percent evaluation was assigned for hypertension.

VA outpatient records thereafter reflect that the veteran's 
cardiovascular status was monitored on a routine basis and 
numerous EKG's were performed.  On VA examination in 1985, 
the veteran's diastolic readings were predominantly 100, and 
his disability evaluation was reduced to 30 percent.  In 
1988, the evaluation was increased to 40 percent when 
increased blood pressure and side effects of medications used 
to control blood pressure were noted.  

On VA examination conducted in January 1992, the examiner 
noted that the veteran was taking Tenormin, 50 milligrams, 
twice daily, Cardizem, 120 milligrams three times daily, 
lisinopril, 20 milligrams twice daily, clonidine 0.2 
milligrams and Maxzide, 75 milligrams four times daily, to 
control his blood pressure.  Despite use of these 
medications, his blood pressure was recorded as 164/84 
sitting, 170/100 recumbent, and 140/92 standing.  The veteran 
complained of dizziness, sweating, headaches, and blurred 
vision, among other symptoms.  Sinus tachycardia was noted.  

In December 1992, the veteran required private 
hospitalization for hypotension and sinus arrest, thought to 
be secondary to dehydration and blood pressure medications.  

In January 2001, the veteran was found to have mild 
hypertensive retinopathy, and was granted service connection 
for that disorder.  However, the examiner who conducted 
cardiovascular examination found no evidence of cardiac 
disease other than hypertension, and service connection for a 
cardiac disorder was denied.  In April 2001, the veteran 
underwent coronary artery bypass grafting following diagnosis 
of a non-ST-elevation myocardial infarction in March 2001.  

Although the summaries of the March 2001 and April 2001 
hospitalizations do not reflect a specific opinion that the 
veteran's service-connected hypertension was etiologically 
related to the development of atherosclerotic heart disease, 
now status post myocardial infarction and coronary artery 
bypass grafts, the Board concludes that the evidence is at 
least in equipoise as to whether the veteran's current 
cardiac disorder is proximately due to or the result of his 
service-connected hypertension.  38 C.F.R. § 3.310(a).  In 
this regard, the Board notes that the evidence as a whole 
reflects concern by the veteran's medical providers and 
examiners that the veteran's hypertensive heart disease could 
affect other vital organs.  For example, the VA examiner who 
conducted a December 1997 examination noted, as the veteran's 
primary diagnosis, "H[yper]t[e]n[sion] with no evidence of 
end-organ failure."  The statement clearly implies that, if 
end-organ failure were present, it could be etiologically 
related to the veteran's service-connected hypertensive heart 
disease.   

The Board further notes that the VA examiner who was 
requested in January 2001 to provide an opinion as to whether 
the veteran's cardiovascular disorders were related to 
service-connected hypertension found no cardiovascular 
disorder, and, therefore, provided no discussion as to 
etiology.  However, his opinion, like the December 1997 
opinion, suggests that he considered that, if he had found a 
diagnosed cardiac disorder, that disorder could have been 
etiologically linked to the veteran's service-connected 
hypertension.

It is now clear, in retrospect, based on the summary of the 
veteran's April 2001 to May 2001 VA hospitalization, which 
reflects that the veteran had a myocardial infarction in 
March 2001 and underwent coronary artery bypass grafting in 
April 2001, that he does have a cardiovascular disorder.  The 
evidence shows that the veteran developed hypertension while 
in service, before he developed any other disorder or risk 
factor for cardiovascular disease.  The evidence as a whole 
shows that the veteran's hypertension was severe and 
difficult to control.  The evidence as a whole reflects that 
the veteran's treating physicians have been monitoring his 
cardiovascular function for many years, presumably to 
determine whether his service-connected disability was 
affecting his cardiovascular function. 

It is apparent that the veteran's medical providers have been 
concerned for many years that his service-connected 
hypertension might have adverse consequences for his 
cardiovascular system.  The examiner who conducted the 
January 2001 VA examination assigned a diagnosis of 
"hypertension which is difficult to control" and noted that 
the veteran was on three medications for that disability.  
Moreover, there is no clinical opinion that the veteran's 
current cardiac disorder is etiologically related to a 
disorder or disorders other than his service-connected 
hypertensive vascular disease, although the clinical evidence 
clearly reflects that, after the veteran's hypertension was 
diagnosed, other risk factors for heart disease were also 
diagnosed or noted.

The Board finds that, in the absence of any clinical evidence 
which is unfavorable to the veteran's claim, given the long-
standing duration of the veteran's hypertension and the well-
documented difficulties controlling that disability, the 
evidence is at least in equipoise to warrant service 
connection for coronary artery disease, status post 
myocardial infarction and coronary artery bypass grafting.


ORDER

The appeal for service connection for a cardiac disorder, 
diagnosed as coronary artery disease, status post myocardial 
infarction and coronary artery bypass grafting, is granted.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

